Citation Nr: 0631584	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  01-09 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a psychiatric 
disability, to include anxiety and PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2000, 
October 2001 and November 2004 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to the benefits currently 
sought on appeal.

The issues of entitlement to service connection for a low 
back disability and a psychiatric disability are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will contact the appellant if further 
action is required on his part.


FINDING OF FACT

Hepatitis C was first manifested many years after service 
and is not medically related to the veteran's service. 


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2005, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ notified 
the veteran of information and evidence necessary to 
substantiate the claim for service connection for hepatitis 
C; information and evidence that VA would seek to provide; 
and information and evidence that the veteran was expected 
to provide.  The veteran was instructed to submit any 
evidence in his possession that pertained to his claim.  
Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in November 2005, without taint 
from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing 
of his claim and the late notice did not affect the 
essential fairness of the decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for service connection for 
hepatitis C.  Service medical records have been associated 
with the claims file.  All identified and available 
treatment records have been secured.  

Service Connection

The veteran seeks service connection for hepatitis C, which 
he contends is the result of getting a tattoo while in 
service.  In order to establish service connection, three 
elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records, including the reports from the 
veteran's July 1962 Medical Board Proceedings just prior to 
separation, are negative for any treatment or diagnosis 
relating to hepatitis C or associated symptoms.  The report 
of a December 1959 enlistment examination noted that the 
veteran had tattoos on the upper right and left arms.  
Because the veteran was separated via a Medical Board 
examination, there is no standard separation examination 
which notes whether and which additional tattoos were 
present during service, though the veteran has testified 
credibly to receiving one prior to his discharge.  

The veteran's post-service records are silent for diagnosis 
of hepatitis C until September 1997, when blood testing 
revealed elevated liver function tests and further testing 
was positive for the hepatitis C virus (HCV).  In reporting 
the history of the present illness, the examining physician, 
Dr. R.J.S., noted three surgeries requiring blood 
transfusions and a "history of tattoos."  

In January 1999, the veteran reported to Dr. O.A.G. that he 
had undergone treatment by his family physician 
approximately one year prior to that time for HCV.  Upon 
review of the veteran's medical history, Dr. O.A.G. 
indicated that it was "probable that he contracted the 
hepatitis C virus back in 1984 when he underwent a 10-11 
unit blood transfusion following a motor vehicle accident 
and hip replacement."  

A February 2001 VA chart extract includes a statement that 
"it is as probable as not" that the veteran acquired 
hepatitis C from a tattoo while in service.  That statement 
is signed, but the level of expertise of the signer (i.e., 
whether a physician or nurse) is not noted.   

A February 2001 statement from a private physician who was 
treating the veteran for hepatitis C noted that there may be 
multiple etiologies, including that of "possible" tattoos he 
received in service.  The physician further noted that the 
veteran reported having multiple surgeries after service and 
"does feel" that he had blood transfusions.  "Any of these 
etiologies may serve as a cause" for his hepatitis C.

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches. . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions is within the 
province of the adjudicators.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  Credibility is the province of the 
Board.  It is not error for the Board to favor the opinion 
of one competent medical expert over that of another when 
the Board gives an adequate statement of reasons or bases.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

Although the February 2001 VA opinion makes a connection 
between tattoos and the later diagnosis of hepatitis C, the 
author of that opinion does not provide any further analysis 
or note the effect of any pre-service tattoos or the 
documented post-service blood transfusions.  The February 
2001 opinion offered by the private physician noted that 
tattoos was one of "multiple" possible etiologies and thus 
is too speculative.  Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992).  Neither opinion considers any effect of the 
tattoos noted when the veteran enlisted.  The Board finds 
the opinion of Dr. O.A.G. to be more credible and probative.  
It was based on consideration of the veteran's documented 
medical history of having received multiple blood 
transfusions after service.   

No other competent medical opinions are of records regarding 
the etiology of the veteran's HCV.  Though the veteran 
himself has stated that there is a connection to the tattoo 
in service, such an assertion is afforded no probative 
weight in this case.  Where the determinative issue involves 
a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
record does not reflect that the veteran possesses the 
medical expertise which would render his opinion as to 
etiology competent.

Absent competent evidence to the contrary, the Board is not 
in a position to question Dr. O.A.G.'s 1999 opinion.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  The preponderance of 
the evidence is found to be against the veteran's claim; 
therefore, the benefit of the doubt provision does not 
apply.  Service connection is not warranted for hepatitis C.


ORDER

Service connection for hepatitis C is denied.


REMAND

With respect to the veteran's claim for service connection 
for a low back disability, an examination and medical 
opinion should be requested.  The Board is required to seek 
a medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent evidence of a 
current disability, establishes that the veteran suffered an 
event, injury or disease in service, and indicates that the 
current disability may be associated with the in-service 
event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2005).  

Here, the current medical evidence establishes that the 
veteran receives treatment for degenerative joint disease of 
the lumbosacral spine, specifically at L5-S1.  Additionally, 
the veteran's service medical records confirm that in April 
1962, he sustained a twisting injury to his back while on 
field maneuvers which resulted in hospitalization.  Muscle 
spasms and tenderness were observed at the 3rd, 4th, and 5th 
lumbar areas.  X-rays revealed evidence of "settling of the 
articular facets" of L5 on S1, suggesting possible 
sclerosis.  

The question therefore remains whether the evidence 
indicates that there may be an association between the 
current diagnosis and the in-service injury.  Such an 
indication will be found when there is "medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation."  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). 

In this case, four medical opinions are of record, dated in 
February 2001, April 2004, November 2004, and March 2005, 
linking the veteran's current disability to the in-service 
injury.  Each of these opinions, however, fails to consider 
the veteran's full medical history relative to his back, to 
include a hyperextension injury in high school predating 
service, an early 1980s motor vehicle accident, a June 1992 
fall resulting in back pain with further treatment for pain 
in November 1992, and, an October 1996 motor vehicle 
accident.  Thus, a thorough review of the file should be 
conducted and an opinion formed after such review. 

Because it is unclear precisely what the veteran's current 
low back diagnosis is, as he underwent surgery in March 
2005, an examination would prove helpful in this regard as 
well.  

Regarding the veteran's claim of entitlement to service 
connection for a psychiatric disorder, his substantive 
appeal filed in March 2006 indicates his desire to appear 
before a traveling member of the Board to present testimony 
on this issue.  The veteran's March 2006 hearing was 
conducted prior to receipt of the substantive appeal and 
dealt only with the hepatitis C and low back issues.  
Therefore, the psychiatric clam must be remanded so that the 
veteran can be scheduled for a Board hearing. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, 
the case is REMANDED for the following action:

1.   Schedule the veteran for a VA spine 
examination to determine the nature and 
extent of the veteran's lumbosacral spine 
disability.  All testing deemed necessary 
should be conducted and the results reported 
in detail.  The examiner is asked to review 
the veteran's claims file, so as to render an 
informed opinion as to whether it is at least 
as likely as not (probability of fifty 
percent or more) that the veteran's current 
lumbosacral spine disability is medically 
related to his in-service low back injury.  
Specific attention is invited to the service 
medical records which document a pre-service 
hyperextension injury in high school and the 
April 1962 service injury, as well as to the 
private records documenting an early 1980s 
motor vehicle accident, a June 1992 fall, and 
an October 1996 motor vehicle accident.  A 
rationale for any opinion expressed is 
requested.  

2.  Schedule the veteran for a Travel Board 
hearing at the St. Petersburg RO for 
testimony regarding the issue of service 
connection for a psychiatric disability.  The 
veteran should also be informed of his option 
of having a hearing before a member of the 
Board via video-conferencing.  

3.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action 
unless otherwise notified, but he may submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


